CONCUEEING OPINION.
BROWN, J.
I heartily concur in the result of the opinion prepared by my learned brother Woodson. While I am sure the ordinance prohibiting all future burials in Union Cemetery is unreasonable and its enforcement should be enjoined, I think the record shows a state of affairs which would justify an ordinance requiring and compelling the plaintiff to abate all pools •of water in its cemetery, to provide storm sewers to •convey surface water and seepage from the graves to the northern boundary of its property, where such water may be carried away by a natural watercourse (or ■other sewers); to require all graves to be kept filled level with or above the surface, and to make all future interments not less than six feet below the natural .■surface of the ground.